Citation Nr: 0331597	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-03 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits based upon the claim for 
service connection for the cause of the veteran's death 
pending at the time of the death of his surviving spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had recognized guerilla service and service with 
the Regular Philippine Army from April 1943 to June 1946.  
The appellant is the adult daughter of the veteran and his 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, in January 2001 and August 2001.  


REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The law 
and regulations eliminate the concept of a well-grounded 
claim, redefine the obligations of VA with respect to the 
duty to assist, and supersede the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The record does not reflect that the 
RO has provided the appellant with any notice concerning the 
duties of her and of VA regarding her claim.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), Court of Appeals invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Court of Appeals made a 
conclusion similar to the one reached in Disabled American 
Veterans, supra (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court of Appeals found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, when 
providing the claimant with notice as required by the VCAA, 
the RO must explain to her that a full year is allowed to 
respond to a VCAA notice.

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A, §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  The claimant should be 
notified as to the specific types of 
evidence that are needed to establish her 
claim for accrued benefits based upon the 
claim for service connection for the 
cause of the veteran's death pending at 
the time of the death of his surviving 
spouse.  In particular, the RO must 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent. 

2.  If any additional evidence is 
received, the RO should again consider 
the appellant's claims.  If any action 
taken remains denied, the RO should 
furnish her and her accredited 
representative with a supplemental 
statement of the case and they should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the claimant with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



